DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second of said mechanical parts" in lines .  “the second of said mechanical parts” is not previously mentioned in claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other longitudinal end" in line 3.  “the other longitudinal end” is not previously mentioned in claim 6 or any claim that claim 6 depends from. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations:
“a first mechanical part” in line 1. It is unclear if “a first mechanical part” in line 1 is the same as “a first of said mechanical parts” in claim 1 line 4. For purposes of examination, it is considered to be the same as “a first of said mechanical parts” in claim 1 line 4.
“a second mechanical part” in lines 1-2. It is unclear if “a second mechanical part” in lines 1-2 is the same as “the second of said mechanical parts” in lines 9-10. For purposes of examination, it is considered to be the same as “the second of said mechanical parts” in lines 9-10.
Claim 9 recites the limitation “two mechanical parts” in line 1. It is unclear if “two mechanical parts” in line 1 is the same as “two mechanical parts” in claim 1 lines 1-2. For purposes of examination, it is considered to be the same as “two mechanical parts” in claim 1 lines 1-2. 
Claim 1 first recites “two mechanical parts” as part of an intended use for a connection device. However, claims 1, and 7-9 go on to set forth a plurality of details directed to the mechanical parts, as well as positively reciting mechanical part at least in claim 1 line 10, claim 7 line 3, claim 8 line 5, and claim 9 line 1. It is therefore unclear from the claims whether the 
Claims 2-5, are rejected based on their dependencies to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over US 3006443 A (Siler).
Regarding claim 1, Siler teaches a connection device (See Fig. 1) configured to connect together two mechanical parts, comprising:  
- one eccentric pin (pin comprising ref. 20, ref. 22, and ref. 15) comprising at least a first cylindrical segment (ref. 17) configured to be inserted into a circular hole of a first of said 
- one eccentric sleeve (sleeve comprising ref. 25) comprising at least one hollow cylinder (ref. 27) provided with an outer cylindrical surface and an inner cylindrical surface (ref. 27 can be seen to have an inner and outer cylindrical surface in Fig. 1), the outer cylindrical surface being configured to be inserted into a circular hole of the second of said mechanical parts (ref. 13) and the inner cylindrical surface being configured to receive the second cylindrical segment of the eccentric pin (see ref. 22 passes through ref. 28 in Fig. 3), said inner and outer cylindrical surfaces having different axes of revolution (see Fig. 1), 
wherein said eccentric sleeve comprises an additional segment (ref. 26) configured to receive an additional cylindrical segment of the eccentric pin (the threaded portion of the pin (ref. 23) is the additional cylindrical segment, see in Fig 3 that the threads start in section designated by ref. 17).
Regarding claim 5, Siler teaches the first (ref. 17) and second (ref. 22) cylindrical segments are joined directly to one another longitudinally (see in Fig. 3 that ref. 22 extends from ref. 17 directly, in the longitudinal direction of the bolt).
Regarding claim 6, Siler teaches wherein said eccentric pin (pin comprising ref. 20, ref. 22, and ref. 15) is provided, at one longitudinal end of the eccentric pin, with a head (ref. 20) and, at the other longitudinal end of the eccentric pin, with a threaded segment (ref. 23) configured to receive a nut (nut is ref. 24, see Fig. 3).
Regarding claim 7, Siler teaches a first mechanical part (ref. 10), a second mechanical part (ref. 11) and the connection device according to claim 1 (see Fig. 1), which connects 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3006443 A (Siler) in view of US 20180266478 A1 (Grether et al).
Regarding claim 2, Siler teaches the connection device as claimed in claim 1 including the eccentric pin (ref. 20, ref. 22, and ref. 15), and the eccentric sleeve (ref. 25), but does not expressly disclose as claimed a first locking element that is configured to lock the eccentric pin in rotation; and a second locking element that is configured to lock the eccentric sleeve in rotation. However, Grether et al discloses a first locking element (ref. 450) that is configured to lock the eccentric pin in rotation; and a second locking element (ref. 450) that is configured to lock the eccentric sleeve in rotation.

Regarding claim 3, Siler teaches the connection device as claimed in claim 2 including the peripheral edge of the eccentric pin (ref. 16), but does not expressly disclose as claimed wherein the first locking element comprises a first plate provided with a circular opening having a notched inner edge, the opening being configured to surround a notched peripheral edge, of complementary shape, of said eccentric pin, said first plate being configured to be fixed. However, Grether et al discloses the first locking element (ref. 450) comprises a first plate (ref. 450) provided with a circular opening (ref. 451) having a notched inner edge (ref. 453), the opening being configured to surround a notched peripheral edge, of complementary shape, of said eccentric pin (ref. 432), said first plate being configured to be fixed (see specification of Grether et al paragraph [0030] lines 15-21, the first plate is unable to rotate, therefore it is fixed).
Regarding claim 4, Siler teaches the connection device as claimed in claim 2 including the peripheral edge of the eccentric sleeve (ref. 26), but does not expressly disclose as claimed wherein the second locking element comprises a second plate provided with a circular opening having a notched inner edge, the opening being configured to surround a notched peripheral 
Regarding claim 8, Siler teaches the mechanical assembly as claimed in claim 7 including the connection device (see Fig. 1), eccentric pin (ref. 20, ref. 22, and ref. 15), eccentric sleeve (ref. 25), and first and second mechanical parts (ref. 10 and ref. 11), but does not expressly disclose a first locking element that is configured 10to lock the eccentric pin in rotation; and a second locking element that is configured to lock the eccentric sleeve in rotation; and the first locking element is fixed on the first mechanical part and the second locking element is fixed on the second mechanical part. However, Grether et al discloses a first locking element (ref. 450) that is configured 10to lock the eccentric pin in rotation; and a second locking element (ref. 450) that is configured to lock the eccentric sleeve in rotation; and the first locking element is fixed on the first mechanical part and the second locking element is fixed on the second mechanical part (it is seen in Fig. 13 that the locking element which is the same for both the pin and the sleeve, is fixed to either mechanical part when the lock stop (ref. 412) is inserted into the notch (ref. 452), which prevents rotation of the pin or sleeve about the mechanical parts surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Siler such that it 
Regarding claim 9, Siler teaches a method for assembling two mechanical parts (ref. 10 and ref. 11), said mechanical parts being each provided with at least one circular hole (ref. 12 and ref. 13), the method comprising successively: bringing the mechanical parts against one another while superposing the circular holes (see Fig. 3); inserting the eccentric pin (ref. 20, ref. 22, and ref. 15) and the eccentric sleeve (ref. 25) into the superposed circular holes and bringing the superposed circular holes into a relative rotational position which serves to compensate for any play (see Fig. 1), but does not expressly disclose locking the eccentric pin and the eccentric sleeve in rotation using the locking elements. However, Grether et al discloses locking the eccentric pin and the eccentric sleeve in rotation using the locking elements (ref. 450).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Siler such that it comprises notches on the outer surface of the eccentric pin and eccentric sleeve, a locking element on the eccentric pin and eccentric sleeve, and a lock stop on the surface of both mechanical parts, so that the locking elements can lock the eccentric pin and eccentric sleeve in rotation, therefore preventing unwanted rotation and removing play within the components (see specification of Grether et al paragraph [0030] lines 15-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678